Title: From Thomas Jefferson to Benjamin Henry Latrobe, 30 July 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            July 30. 07.
                        
                        Th: Jefferson presents his compliments to mr Latrobe and returns him the volume of Parkyns’ Monastic
                            remains, with his thanks for the opportunity of looking over them. if the Maisons de Paris is arrived Th:J. will be glad
                            to recieve it, as he sets out for Monticello tomorrow or next day. if convenient to mr Latrobe Th:J. will be glad to meet
                            him at the Capitol to-day between one & two aclock.
                    